           Case 19-21083-tnw        Doc 88    Filed 05/21/21 Entered 05/21/21 06:13:12            Desc Main
                                              Document Page 1 of 5
                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     COVINGTON DIVISION

IN RE:     Daniel J Strickland                                                              XXX-XX-6513
           Sharon K Strickland                                                              XXX-XX-1791
           7048 CURTIS AVE.
           Florence, KY 41042
                                                                                  Case Number: 19-21083

                                     NOTICE OF ALLOWANCE OF CLAIMS

    The Chapter 13 Trustee gives notice to the creditors listed below, debtor, and debtor's counsel, of the allowance of
claims as follows. To the extent the allowance of claims contradicts the treatment of any claim in the confirmed plan,
this Notice shall constitute a modification of the plan pursuant to 11 U.S.C. 1329. Any objection must be filed within
30 days from the date of this Notice, served on the trustee, and set for hearing.
    At this time the trustee estimates that general unsecured creditors will receive 6.00% of the amount of their allowed
claims.
                                                 Schedule of Claims
ID        Creditor Name                                  Claim Amount            Claimed Amount

5         AMERICAN FINANCIAL RESOURCES                    $149,196.78            MTG DEBTOR DIRECT PAY
          INC                                           Relief Granted           Interest Rate: 0.00
          % LOANCARE LLC                                                         Acct No: 1707
          3637 SENTARA WAY
          VIRGINIA BEACH, VA 23452                                               16-1
                                                                                 Mortgage Property Address:
                                                                                 5230 North 50 East,
                                                                                 Shelbyville, IN 46176
43        ATLAS ACQUISITIONS LLC                               $272.33           UNSECURED
          492C Cedar Lane - Ste 442                                              Interest Rate: 0.00
          Teaneck, NJ 07666                                                      Acct No: JC83

                                                                                 9-1 Security Credit Services
44        ATLAS ACQUISITIONS LLC                               $187.88           UNSECURED
          492C Cedar Lane - Ste 442                                              Interest Rate: 0.00
          Teaneck, NJ 07666                                                      Acct No: MXFK

                                                                                 10-1 Security Credit Services
45        ATLAS ACQUISITIONS LLC                               $277.42           UNSECURED
          492C Cedar Lane - Ste 442                                              Interest Rate: 0.00
          Teaneck, NJ 07666                                                      Acct No: 9H28

                                                                                 11-1 Security Credit Services
         Case 19-21083-tnw    Doc 88   Filed 05/21/21 Entered 05/21/21 06:13:12    Desc Main
                                       Document Page 2 of 5
                                          Schedule of Claims
ID      Creditor Name                          Claim Amount        Claimed Amount

46      ATLAS ACQUISITIONS LLC                       $282.01       UNSECURED
        492C Cedar Lane - Ste 442                                  Interest Rate: 0.00
        Teaneck, NJ 07666                                          Acct No: 9Q2K

                                                                   12-1 Security Credit Services
4       BYRIDER FINANCE LLC                       $15,874.18       VEHICLE CLAIM
        % CNAC                                                     Interest Rate: 7.50
        ATTN: BANKRUPTCY DEPT                                      Acct No: 1826
        12802 HAMILTON CROSSING BLVD
        CARMEL, IN 46032                                           2-1: 2010 Ford Edge
3       CAPITAL ONE BANK USA NA                    $1,777.59       UNSECURED
        P O BOX 71083                                              Interest Rate: 0.00
        CHARLOTTE, NC 28272-1083                                   Acct No: 5030

                                                                   3-1
34      CAPITAL ONE BANK USA NA                        $0.00       NOTICE ONLY
        4515 N Santa Fe Ave                   Notice Creditor      Interest Rate: 0.00
        Oklahoma City, OK 73118                                    Acct No:



23      CITIBANK NA                                $4,748.47       UNSECURED
        6716 Grade Ln Blg 9 Ste 910-PY DEPT                        Interest Rate: 0.00
        Louisville, KY 40213-3439                                  Acct No: 2602

                                                                   15-1 Sears
50      CITIBANK NA                                    $0.00       NOTICE ONLY
        5800 S Corporate Place                Notice Creditor      Interest Rate: 0.00
        Sioux Falls, SD 57108-5027                                 Acct No:



28      ECMC                                       $7,641.03       UNSECURED
        P O BOX 16478                                              Interest Rate: 0.00
        LOCKBOX #8682                                              Acct No: 6513
        ST PAUL, MN 55116-0478
                                                                   13-1
48      EDUCATIONAL CREDIT MGMT CORP          $0.00                NOTICE ONLY
        % ECMC                       Notice Creditor               Interest Rate: 0.00
        P O BOX 16408                                              Acct No:
        ST PAUL, MN 55116-0408



19-21083 Continued                                                                            Page 2 of 5
         Case 19-21083-tnw   Doc 88   Filed 05/21/21 Entered 05/21/21 06:13:12      Desc Main
                                      Document Page 3 of 5
                                         Schedule of Claims
ID      Creditor Name                         Claim Amount        Claimed Amount

37      KENTUCKY DEPARTMENT OF                      $237.44       PRIORITY NON-ADMINISTRATIVE
        REVENUE                                                   Interest Rate: 0.00
        LEGAL BRANCH - BKTCY SECTION                              Acct No: 6513
        P O BOX 5222
        FRANKFORT, KY 40602                                       4-1: 2017
38      KENTUCKY DEPARTMENT OF                    $3,008.94       UNSECURED
        REVENUE                                                   Interest Rate: 0.00
        LEGAL BRANCH - BKTCY SECTION                              Acct No: 6513
        P O BOX 5222
        FRANKFORT, KY 40602                                       4-1: 2013, 2015
47      LERNER SAMPSON & ROTHFUSS                     $0.00       NOTICE ONLY
        VIA ECF                              Notice Creditor      Interest Rate: 0.00
        ,                                                         Acct No:



0       MONOHAN, EDWARD S V                           $0.00       ATTORNEY FEE
        MONOHAN & BLANKENSHIP                                     Interest Rate: 0.00
        7711 EWING BLVD STE 100                                   Acct No:
        FLORENCE, KY 41042


42      PORTFOLIO RECOVERY ASSOC                      $0.00       NOTICE ONLY
        P O BOX 41067                        Notice Creditor      Interest Rate: 0.00
        NORFOLK, VA 23541-1067                                    Acct No:



7       PORTFOLIO RECOVERY ASSOCIATES             $2,141.85       UNSECURED
        P O BOX 12914                                             Interest Rate: 0.00
        NORFOLK, VA 23541                                         Acct No: 6227

                                                                  18-1 Judgment lien-Walmart/Boone
                                                                  County
20      PORTFOLIO RECOVERY ASSOCIATES             $2,005.66       UNSECURED
        P O BOX 12914                                             Interest Rate: 0.00
        NORFOLK, VA 23541                                         Acct No: 2972

                                                                  17-1 Judgment lien-Citibank/Boone
                                                                  County
41      PORTFOLIO RECOVERY ASSOCIATES               $258.99       UNSECURED
        P O BOX 12914                                             Interest Rate: 0.00
        NORFOLK, VA 23541                                         Acct No: 5203

                                                                  7-1 JCP
19-21083 Continued                                                                          Page 3 of 5
         Case 19-21083-tnw   Doc 88   Filed 05/21/21 Entered 05/21/21 06:13:12   Desc Main
                                      Document Page 4 of 5
                                         Schedule of Claims
ID      Creditor Name                         Claim Amount        Claimed Amount

22      PREMIER BANKCARD LLC                        $436.79       UNSECURED
        % JEFFERSON CAPITAL SYSTEMS LLC                           Interest Rate: 0.00
        P O BOX 772813                                            Acct No: 7231
        CHICAGO, IL 60677-2813
                                                                  14-1
49      PREMIER BANKCARD LLC                     $0.00            NOTICE ONLY
        % JEFFERSON CAPITAL SYSTEMS LLC Notice Creditor           Interest Rate: 0.00
        P O BOX 7999                                              Acct No:
        ST CLOUD, MN 56302-9617


36      T-MOBILE                                      $0.00       NOTICE ONLY
        4515 N SANTA FE AVE                  Notice Creditor      Interest Rate: 0.00
        OKLAHOMA CITY, OK 73118                                   Acct No:



35      T-MOBILE/T-MOBILE USA                        $95.49       UNSECURED
        % AMERICAN INFOSOURCE LP                                  Interest Rate: 0.00
        P O BOX 248848                                            Acct No: 5390
        OKLAHOMA CITY, OK 73124-8848
                                                                  5-1
27      TOYOTA MOTOR CREDIT CORP                 $16,289.54       UNSECURED
        % BECKET & LEE LLP                                        Interest Rate: 0.00
        P O BOX 3001                                              Acct No: 3562
        MALVERN, PA 19355-0701
                                                                  8-1: Deficiency Balance-2014 Toyota
                                                                  Prius
9       TOYOTA MOTOR CREDIT                       $4,272.97       VEHICLE CLAIM
        CORPORATION                                               Interest Rate: 7.50
        P O BOX 9490                                              Acct No: 2426
        CEDAR RAPIDS, IA 52409
                                                                  6-1: 2014 Toyota Prius
39      TOYOTA MOTOR CREDIT                           $0.00       NOTICE ONLY
        CORPORATION                          Notice Creditor      Interest Rate: 0.00
        P O BOX 9013                                              Acct No:
        ADDISON, TX 75001




19-21083 Continued                                                                         Page 4 of 5
          Case 19-21083-tnw   Doc 88   Filed 05/21/21 Entered 05/21/21 06:13:12   Desc Main
                                       Document Page 5 of 5
                                          Schedule of Claims
ID       Creditor Name                         Claim Amount        Claimed Amount

1        US BANK NA                      $89,312.59           MTG DEBTOR DIRECT PAY
                                                              Interest Rate: 0.00
         % RUSHMORE LOAN MGMNT SRVCS Paid Outside per Plan or Order
         LLC                                                  Acct No: 9898
         P O BOX 52708
         IRVINE, CA 92619-2708                                1-4
                                                              Mortgage Property Address:
                                                              7048 Curtis Ave,
                                                              Florence, KY 41042
2        US BANK NA                           $0.00                NOTICE ONLY
         % RUSHMORE LOAN MGMNT SRVCS Notice Creditor               Interest Rate: 0.00
         LLC                                                       Acct No:
         P O BOX 55004
         IRVINE, CA 92619-2708
40       US BANK NA                               $9,444.34        PRE-PETITION ARREARAGE
         % RUSHMORE LOAN MGMNT SRVCS                               Interest Rate: 0.00
         LLC                                                       Acct No: 9898
         P O BOX 52708
         IRVINE, CA 92619-2708                                     1-4
                                                                   Linked Mortgage Property Address
                                                                   (Claim 1):
                                                                   7048 Curtis Ave,
                                                                   Florence, KY 41042
33       WELTMAN WEINBERG & REIS CO LPA          $0.00             NOTICE ONLY
         VIA ECF                        Notice Creditor            Interest Rate: 0.00
         ,                                                         Acct No:

                                                                   Byrider Finance LLC dba CNAC



Date:   5/21/2021                                         /s/ BEVERLY M. BURDEN, TRUSTEE
                                                          Beverly M. Burden, Chapter 13 Trustee
                                                          P O Box 2204
                                                          Lexington, KY 40588-2204
                                                          notices@ch13edky.com
                                                          859-233-1527




19-21083 Continued                                                                          Page 5 of 5
